 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

26
27

28

Judge Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

UNITED STATES OF AM]LRICA,
NO. CR18-0039JLR

ORDER GRANTING
DEFENDANT’S OBJECTION

TO FORWARDING PASSPORTS
TO DEPARTMENT OF STATE;
AND ORI)ERING RETURN

OF PASSPORTS

TO DEFENDANT or ATTORNEY.

Plaintifr,

ADEYEMI ADEBIYI,
Defendant.

`-/"-/\-/‘~./‘\-¢'\./`-/\-/\_¢’\-/\_/\_J

 

 

This matter comes before the Court on Defendant’s Motion for Return of Passports. The Court,
having reviewed the motion and records and files herein, hereby
DIRECTS the Clerl< of the Court to release Adeyemi Adebiyi’s passports to him or allow

counsel, Robert Goldsmith, to pick them up.

3a
DATEDrhiS % dany MM-MD§M ,2018.

1 haw

UNITED ST' TES DISTRICT IUDGE

Order for return of passports
ROBERT W. GCIDSMITH
Attorney at law
705 Second Ave.
Seattle, WA 98104
(206} 623-1592

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

23

 

Presented by:

/s/ R. Goldsmith

Robert Goldsmith, WSBA #12265
Email: Bobgoldsmith§Z@gmail.com

Attorney for Defendant

Order for return of passp,orts
ROBER'I' W. GOLDSMITH
Attorney at law
705 Second Avo.
Seattle, WA 98104
(206) 623-1592

 

 

